—Order unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that the finding of abuse is supported by sufficient evidence (see, Matter of Tammie Z., 66 NY2d 1). The child victim’s out-of-court statements are corroborated by other evidence tending to support their reliability, including physical evidence of the sexual abuse (see, Matter of Nichole L., 213 AD2d 750, 751, lv denied 86 NY2d 701), and there is sufficient evidence that respondent was informed of the abuse and did nothing to protect the victim (see, Matter of Alan G., 185 AD2d 319, lv denied 81 NY2d 703). (Appeal from Order of Genesee County Family Court, Graney, J.—Abuse.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.